Citation Nr: 0400747	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  02-17 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for postoperative residuals of chondromalacia patella of the 
right knee with X-ray evidence of degenerative disease, prior 
to July 9, 2003.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from January 1955 
to August 1962.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Jackson, Mississippi, Regional 
Office (RO), which denied the appellant's claim for a rating 
greater than 20 percent for postoperative residuals of 
chondromalacia patella of the right knee with X-ray evidence 
of degenerative disease.  Following his hospitalization for a 
right knee arthroplasty, a July 2003 rating decision assigned 
a 100 percent rating for postoperative residuals of a right 
knee arthroplasty, effective from July 9, 2003, to August 31, 
2004, and a minimum rating of 30 percent for the disability 
from September 1, 2004, pending the results of a future 
examination.  

Because the effective date for the 100 rating for the 
appellant's right knee disability (July 9, 2003) is later 
than the date of receipt of his claim for an increased rating 
for the disability (January 14, 2002), the Board will 
determine whether the evidence demonstrates that a rating 
greater than 20 percent is warranted for the appellant's 
right knee disability prior to July 9, 2003.  


FINDINGS OF FACT

1.  At the time of his January 14, 2002, claim for an 
increased rating, the appellant's right knee disability was 
manifested by slight laxity, degenerative joint disease, and 
limitation of extension that because of functional impairment 
was equivalent to 15 degrees from terminal extension.  

2.  At the time of a March 4, 2003, VA orthopedic 
examination, the appellant's right knee disability was 
manifested by slight laxity, degenerative joint disease, and 
limitation of extension that because of functional impairment 
was equivalent to 45 degrees from terminal extension.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
postoperative residuals of chondromalacia patella of the 
right knee with X-ray evidence of degenerative disease are 
not met, for the period from January 14, 2002, to March 3, 
2003.  38 U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R. Part 4, 
Diagnostic Codes 5010, 5261 (2003).  

2.  The criteria for a separate 10 percent rating for 
postoperative residuals of chondromalacia patella of the 
right knee with laxity are met, for the period from January 
14, 2002, to March 3, 2003.  38 U.S.C.A. §§ 1155, 5107 
(2002); 38 C.F.R. Part 4, Diagnostic Code 5257 (2003).  

3.  The criteria for a 50 percent rating for postoperative 
residuals of chondromalacia patella of the right knee with X-
ray evidence of degenerative disease are met, for the period 
from March 4, 2003, to July 8, 2003.  38 U.S.C.A. §§ 1155, 
5107 (2002); 38 C.F.R. Part 4, Diagnostic Codes 5010, 5261 
(2003).  

4.  The criteria for a separate 10 percent rating for 
postoperative residuals of chondromalacia patella of the 
right knee with laxity are met, for the period from March 4, 
2003, to July 8, 2003.  38 U.S.C.A. §§ 1155, 5107 (2002); 38 
C.F.R. Part 4, Diagnostic Code 5257 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the disability associated with his 
right knee disability at the time of his January 2002 claim 
for an increased rating warranted a rating in excess of 20 
percent.  

Duty to Assist

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The August 2002 statement of the case and the May 2003 
supplemental statement of the case advised the appellant of 
the laws and regulations pertaining to his claim of 
entitlement to a disability rating in excess of 20 percent 
for postoperative residuals of chondromalacia patella of the 
right knee with X-ray evidence of degenerative disease.  
These documents informed the appellant of the evidence of 
record and explained the reasons and bases for denial.  He 
was specifically informed that an increased rating was being 
denied because the evidence did not show that his right knee 
disability warranted a rating greater than 20 percent.  The 
statement of the case and supplemental statements of the case 
made it clear to the appellant that in order to prevail on 
his increased rating claim, he needed to present medical 
evidence that showed his right knee disability had worsened.  
The RO sent a letter to the appellant dated in January 2002 
that informed him of the provisions of the VCAA and informed 
him what action he needed to take and what action the RO 
would take on his claim.  Specifically he was told that he 
needed to submit evidence showing that impairment 
attributable to his service-connected right knee disability 
had increased.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court concluded 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  In the 
Veterans Benefits Act of 2003, Congress reinstated VA's 
authority to make decisions on all claims without waiting one 
year.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____) 

The RO obtained VA and private treatment records and provided 
the appellant with VA orthopedic examinations in March 2002 
and March 2003.  The appellant provided testimony at a 
Regional Office hearing in January 2003.  There is no 
indication that there is more information or medical evidence 
to be found with respect to the appellant's claim.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  


Evidence

A January 1963 rating decision granted service connection for 
postoperative residuals of chondromalacia of the right 
patella and assigned a 10 percent rating under Diagnostic 
Code 5099 from August 28, 1962.  The decision was based on 
the service medical records that showed development of 
chondromalacia of the right knee following an injury in 1958 
which required a chondrectomy in February 1961 and resulted 
in the appellant being separated from service with severance 
pay.  

A May 1993 rating decision assigned a 20 percent rating from 
March 15, 1993, for the appellant's right knee condition 
under Diagnostic Codes 5010-5257, based on evaluation of the 
medical evidence submitted since July 1963.  That evidence 
included private medical records dated in April 1979 that 
showed the appellant had undergone right knee surgery 
consisting of a partial synovectomy, chondroplasty and 
curettage of the patella, release of the lateral retinaculum, 
and advancement of the vasus medialis oblique.  Also 
considered were clinical findings from an April 1993 VA 
orthopedic examination of the right knee that showed range of 
motion from 0 to 135 degrees, mild patella femoral crepitus 
with slight puffy swelling, rather significant tenderness to 
palpation of the medial patella femoral joint, no definite 
instability, and X-ray evidence of moderately prominent 
degenerative disease, mainly medially.  

In his January 2002 claim, the appellant reported continued 
pain and swelling in his right knee on ascending and 
descending stairs and with prolonged walking, and problems 
performing deep knee bends and sitting and rising.  He 
submitted private medical dated from 1979 to 2001, which 
showed no complaint or evidence of laxity or instability in 
the right knee.  

A VA orthopedic examination of the right knee was performed 
in March 2002, at which time the appellant described chronic 
pain with recurrent swelling in the knee.  He indicated that 
his right knee problems had forced him to discontinue his 
self-employment as a handyman doing carpentry work, painting, 
etc.  On examination, he walked somewhat slowly with a slight 
antalgic limp on the right.  There was a well-healed surgical 
scar on the medial parapatellar area of the knee.  Range of 
motion testing revealed that flexion of the knee was to 95 
degrees while extension lacked 10 degrees of terminal 
extension.  All movements of the knee were quite slow and 
controlled as the appellant demonstrated rather definite 
guarding throughout the examination.  Swelling and slightly 
increased warmth was noted in the knee, and there was marked 
tenderness to palpation of the medial patellofemoral joint 
and medial joint line regions.  Lachman's test and anterior 
drawer sign were both negative.  Some mild medial laxity to 
valgus stress was noted in the knee.  The diagnosis was 
postoperative chondromalacia of the right knee with a history 
of multiple surgeries and severe degenerative joint disease.  
The examiner opined that the pain associated with the 
appellant's right knee disability would further limit 
functional ability during flare-ups or with increased use, 
but that it was not feasible to attempt to express any of 
these in terms of additional limitation of motion as those 
matters could not be determined with any degree of medical 
certainty.  The examiner also noted that there was some 
associated weakness of the leg as well as easy fatigability, 
and measurable atrophy of the right quadriceps.  

A magnetic resonance imaging (MRI) of the right knee in May 
2002 revealed significant degeneration in all the 
patellofemoral joint compartments, with the medial 
compartment the most affected, and a markedly attenuated 
medial meniscus with intrasubstance high sign, which was 
considered consistent with a chronic tear.  

At a January 2003 Regional Office hearing, the appellant 
described his right knee problems and the functional 
limitations that the disability presented.  

The appellant underwent a VA orthopedic examination of the 
right knee in March 2003.  He indicated that he had become 
more symptomatic since his previous examination.  He 
described continuing pain and swelling in the knee, painful 
weight-bearing, inability to squat or climb ladders, and 
occasional giving way of the knee descending a flight of 
stairs.  On examination, he moved slowly with an antalgic 
limp on the right and was noted to have a flexion contractor 
of the right knee during the gait cycle.  Slight varus 
alignment was noted in the knee when the appellant stood.  
Surgical scars of the knee were well healed.  Range of motion 
testing revealed that flexion was to 80 degrees and that 
extension lacked 30 degrees of terminal extension.  Marked 
pain and guarding was noted throughout the examination.  No 
definite effusion was seen but there was degenerative 
enlargement of the knee.  There was rather significant 
tenderness to palpation over the area of the patellofemoral 
joint.  Slight, painful, medial laxity to valgus stress was 
noted.  Lachman's test was negative.  Ability to squat was 
minimal and accompanied by complaints of right knee pain.  
The examiner stated that the appellant had markedly limited 
functional ability during flare-ups and attempted increased 
use of his right knee, and had increased fatigability and 
weakness in the leg.  The examiner opined that it was not 
feasible to attempt to express any of this in terms of 
additional limitation of motion as those matters could not be 
determined with any degree of medical certainty.  

Laws and Regulations

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Impairment of a knee involving recurrent subluxation or 
lateral instability is assigned a 30 percent evaluation when 
severe, a 20 percent evaluation when moderate, and a 
10 percent evaluation when slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Limitation of knee flexion is assigned a 30 percent 
evaluation when the limitation is to 15 degrees, a 20 percent 
evaluation when limitation is to 30 degrees, a 10 percent 
evaluation when limitation is to 45 degrees, and a 
noncompensable evaluation when limitation is to 60 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of knee extension is assigned a 50 percent 
evaluation when the limitation is to 45 degrees, a 40 percent 
evaluation when the limitation is to 30 degrees, a 30 percent 
evaluation when the limitation is to 20 degrees, a 20 percent 
evaluation when limitation is to 15 degrees, a 10 percent 
evaluation when limitation is to 10 degrees, and a 
noncompensable evaluation when limitation is to 5 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).
Analysis

Because the appellant's service-connected right knee 
disability is manifested by subluxation and includes 
arthritis and limitation of motion in the knee to at least 
the noncompensable degree, separate ratings are assigned for 
the arthritis and subluxation under Diagnostic Codes 5003, 
5010, 5257, 5260, and 5261.  See VA O.G.C. Prec. Op. No. 23-
97 (July 1, 1997).  

Review of the evidence prior to the appellant's January 2002 
claim does not demonstrate that the disability in his right 
knee disability met the criteria for a rating in excess of 20 
percent.  That evidence did not show any complaint or finding 
of subluxation or instability in the knee.  

The March 2002 VA examination revealed that right knee 
flexion was to 95 degrees, that right knee extension lacked 
10 degrees of terminal extension, and that there was some 
mild medial laxity to valgus stress in the knee.  The 
limitation of extension to 10 degrees of full extension met 
the criteria for a 10 percent rating under Diagnostic Code 
5261, while the mild instability met the criteria for a 10 
percent rating under Diagnostic Code 5257.  Though the 
examiner specifically indicated that it was not feasible to 
express the additional function loss due to flare-ups or 
increased use with any degree of medical certainty, he did 
exhibit swelling and tenderness in the knee.  Resolving all 
doubt in his favor, the functional impairment apparent in the 
appellant's complaints and noted by the examiner demonstrated 
that right knee extension was effectively limited by more 
than 10 degrees and meets or nearly approximates the criteria 
for a separate 20 percent rating.  See DeLuca, 8 Vet. 
App. 202.  Hence, the Board finds that the disability due to 
limitation of extension in the right knee at the March 2002 
VA examination met the criteria for a 20 percent rating under 
Diagnostic Code 5261, and the disability represented by 
slight subluxation warrants a 10 percent rating.  Because the 
examination was only two months after the appellant filed his 
claim, the Board finds that he is entitled to these 
disability ratings as of the date of receipt of his claim, 
which was January 14, 2002.  

The clinical findings from the March 2003 VA examination 
revealed that right knee flexion was to 80 degrees, that 
right knee extension lacked 30 degrees of terminal extension, 
and that there was slight, painful, medial laxity to valgus 
stress in the knee.  The limitation of extension to 30 
degrees of full extension met the criteria for a 40 percent 
rating under Diagnostic Code 5261, while the slight 
instability met the criteria for a 10 percent rating under 
Diagnostic Code 5257.  Again, though the examiner 
specifically indicated that it was not feasible to express 
the additional function loss due to flare-ups or increased 
use with any degree of medical certainty, the veteran did 
exhibit tenderness and some atrophy in the right lower 
extremity.  Resolving all doubt in his favor, the functional 
impairment apparent in the appellant's complaints and noted 
by the examiner demonstrated that right knee extension was 
effectively limited by more than 30 degrees and meets or 
nearly approximates the criteria for a separate 50 percent 
rating.  See DeLuca, 8 Vet. App. 202.  Therefore, the Board 
finds that the appellant is entitled to a 50 percent 
disability rating for his right knee arthritis and a separate 
10 percent rating for subluxation as of the March 4, 2003 VA 
examination.  


ORDER

A 10 percent rating for subluxation of the right knee and a 
separate 20 percent rating for postoperative residuals of 
chondromalacia patella of the right knee with degenerative 
joint disease is granted from January 14, 2002, to March 3. 
2003, subject to the laws and regulations governing the award 
of VA monetary benefits.  

A 10 percent rating for subluxation of the right knee and a 
separate 50 percent rating for postoperative residuals of 
chondromalacia patella of the right knee with degenerative 
joint disease is granted from March 4, 2003, to July 8, 2003, 
subject to the laws and regulations governing the award of VA 
monetary benefits.  


	                        
____________________________________________
	THOMAS J. DANNHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



